Title: From Thomas Jefferson to Daniel L. Hylton, 9 February 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Feb. 9. 1791

Understanding that tobacco continues low in Virginia, whereas the price here for the best is about a guinea, I wish to make an experiment of bringing some of mine here. I have nobody at Richmond to act for me, and therefore on looking about for a friend to execute this commission, I feel a confidence in your being so good as to do it. I would wish to have 20 hogsheads sent to me by the first possible conveyance, because they are at present in want here, and as the river is now open they will soon get their supply. I would wish one half of it to be of the Albemarle and the other of the Bedford crops. In the last there are two qualities, to wit, some which was hurt by the fire, and the rest good. I should like a hhd. or two of the fired part merely as an experiment of this market. However if there be not of the three kinds enough already got down to allow choice, send 20. hhds. of such as is down. I am so little of a merchant as to know nothing of the expences necessary to be paid there. All that can be paid here, I would chuse should be drawn for on me: and for what must be paid of necessity there, I will return you a bank post note by the same post which brings me your information of what it should be. Be so good as to inform me by the first post whether this commission can be executed immediately, or when I may expect it. Present my respects to Mrs. Hylton and accept assurances of the esteem and attachment of Dr. Sir Your friend & servt,

Th: Jefferson


P.S. If this adventure succeeds I think of having the residue of my crop brought here, which renders dispatch in the first essay, important.

